Barnard, P. J.:
Wandell, one of the firm of Mulford .& "Wandell, received the money as county treasurer. This was a trust fund, as to which there is no statute of limitations unless notice of hostility to the trust is given. Somehow the beneficiary must be made aware that the trustee repudiates the trust and claims to hold in opposition to it. The case shows no such repudiation. IVandell is liable. Can he, by transfer to his firm, change the relation of the parties? •Surely not. The transfer was made with the full knowledge that the fund acquired by the partnership was a private trust fund in ¡the county treasurer’s hands. The partnership became, in law, ■trustees, and the beneficiaries neither knew of the transfer, or that their money was being held in opposition to them. A county treasurer could change the title to all the trust funds to himself indirectly if this rule prevailed. The action is not barred, and the judgment should be affirmed, with costs.
Dykman, J., concurred.